Citation Nr: 0820966	
Decision Date: 06/26/08    Archive Date: 06/30/08

DOCKET NO.  06-02 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
and Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than September 1, 
2004 for the grants of service connection for non-small cell 
lung cancer (NSCLC) and for metastatic brain cancer, 
secondary to NSCLC,  to include the question of whether a 
valid notice of disagreement (NOD) was timely filed.
 

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
August 1967.  He died on January [redacted], 2005.  The appellant is 
his widow.
 
This appeal to the Board of Veterans' Appeals (Board) arises 
from a December 2004 rating decision in which the RO granted 
the veteran service connection and assigned a 100 percent 
disability rating for NSCLC and for metastatic brain cancer, 
secondary to NSCLC, each effective September 1, 2004.  Notice 
of the rating decision was issued to the veteran on January 
5, 2005.  The veteran passed away on January [redacted], 2005.  

In January 2005, the appellant filed a VA Form 21-534, 
Application for Dependency and Indemnity Compensation (DIC), 
Death Pension, and Accrued Benefits by a Surviving Spouse.  
In a February 2005 rating decision, the RO granted DIC, 
effective January [redacted], 2008.  In a the notice letter also dated 
in June 2008, the RO advised the appellant that it had also 
approved accrued benefits based on a check for benefits 
payable to the veteran during his lifetime that was returned.

In April 2005, the appellant filed a VA Form 21-4138, 
Statement in Support of Claim, in which she expressed 
disagreement with the effective dates assigned for the grants 
of service connection for NSCLS and for metastatic brain 
cancer in the December 2004 rating decision.  In a May 2005 
administrative decision, the RO declined to accept the 
appellant's statement as a valid notice of disagreement (NOD) 
on the basis that the veteran passed away prior to the 
appellant filing her NOD, thereby rendering the December 2004 
decision final.  The RO issued a December 2005 statement of 
the case (SOC) that characterized the matter on appeal as 
whether the appellant submitted a valid NOD with assigned 
effective date.  The appellant filed a substantive appeal 
(via a VA Form 9, Appeal to Board of Veterans' Appeals) in 
January 2006.

In April 2008, the veteran testified during a videoconference 
hearing before the undersigned Veterans Law Judge; a 
transcript of that hearing is of record.

The Board's decision on  the question of the validity of the 
appellant's NOD is set forth below.  The claim for earlier 
effective date for the grants of service connection for NSCLC 
and for metastatic brain cancer-for which the appellant has 
completed the first of two actions needed to place this 
matter in appellant status-are addressed in the remand 
portion of the decision below and are remanded to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the appellant when further action, on her part, 
is required. 


FINDINGS OF FACT

1. All notification and development action needed to fairly 
adjudicate the claim herein decided has been accomplished.

2.  In December 2004, the RO granted service connection and 
assigned 100 percent disability ratings for NSCLC and 
metastatic brain cancer, each, effective September 1, 2004.

2..  Notice of the December 2004 rating decision was issued 
to the veteran on January 5, 2005, prior to the veteran's 
death on January [redacted], 2005.

3.  The appellant filed a d a valid and timely NOD with the 
effective dates assigned for the grants of service connection 
for NSCLC and metastatic brain cancer in April 2005, within 
the one year period following the RO's January 2005 
notification of the December 2004 rating decision.


CONCLUSION OF LAW

The appellant's April 2005 NOD with the effective dates 
assigned for the grants of service connection for NSCLC and 
for metastatic brain cancer in the December 2004 rating 
decision constitutes a valid and timely NOD.  38 U.S.C.A. §§ 
7105, 7108 (West 2002); 38 C.F.R. §§ 3.160, 20.200, 20.201, 
20.302 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2006) include enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Given the Board's favorable disposition on the preliminary 
question of whether the appellant filed and a valid and 
timely NOD with the December 2004 decision, the Board finds 
that all notification and development action needed this  
fairly adjudicate this aspect of the appeal has been 
accomplished.  The Board also notes, in any event, that the 
duties to notify and assist imposed by the VCAA are not 
applicable to jurisdictional matters.  See Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001). See also Manning v. 
Principi, 16 Vet. App. 534, 542 (2002); Mason v. Principi, 16 
Vet. App. 129 (2002).

II.  Analysis

The Board shall not entertain an application for review on 
appeal unless it conforms to the law.  38 U.S.C.A. § 7108.  
Pursuant to applicable law and regulation, an appeal consists 
of a timely filed NOD, in writing, and, after an SOC  has 
been furnished, a timely filed substantive appeal.  See 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 (2007).  

An appeal is initiated by the filing of an NOD, which is a 
written communication from the claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction (here, the RO).  See 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.201 (2007).  

Here, the appellant seeks an effective date earlier than 
September 1, 2004, for the grants of service connection for 
NSCLC and for metastatic brain cancer awarded to the veteran 
in a December 2004 rating decision.  However, the preliminary 
question for  consideration is whether the appellant filed a 
valid and timely NOD to initiate an appeal of the veteran's 
awards.

In the rating action on appeal, the RO essentially concluded 
that, after the December 2004 rating decision in question, 
the veteran did not initiate an appeal as to the assigned 
effective date for both grants of service connection  by 
filing a NOD before he died.  Although this is correct, it 
fails to give import to the fact that the veteran had a full 
year after the January 2005 notification of the rating 
decision that granted service connection for the disabilities 
noted above, to filed an NOD with the assigned effective 
dates.  See 38 U.S.C.A. § 7105 (b)(1); 38 C.F.R. § 20.302 
(2007); see also Moore v. West, 13 Vet. App. 69, 71-72 (1999) 
("[A]n NOD must be filed within one year from the date of 
mailing of notice of the result of initial review and 
determination made by the VARO.").  As such, if an appeal was 
not initiated by a timely filed NOD by an eligible dependent, 
the December 2004 rating decision would become final in  
January 2006.  See 38 C.F.R. § 3.160 (2007); see Taylor v. 
Nicholson, 21 Vet. App. 126 (2007) (finding that a veteran's 
claim for an earlier effective date was pending at time of 
his death, for purposes of his widow's accrued benefits 
claim, where claim was not finally adjudicated at time of 
veteran's death, as time remained in which a NOD with the RO 
decision otherwise could have been filed). 

The appellant filed a claim for accrued benefits in January 
2005, within the appeal period for challenging the effective 
date of the veteran's awards..  For accrued benefits 
purposes, the appellant takes her husband's claim as it 
stands at the date of his death.  See Zevalkink v. Brown, 102 
F.3d 1236, 1242 (Fed. Cir. 1996).  Given this principle, and 
pursuant to the authority cited to above, the appellant had 
until January 2006 to express disagreement with the effective 
date for the veteran's awards assigned in the December 2004 
rating decision.  As she expressed disagreement with the 
effective date assigned for the grants of service connection 
for NSCLC and metastatic brain cancer in the April 2005 NOD, 
this document constitutes a valid and timely-filed NOD..


ORDER

As the appellant's April 2005 NOD constitutes a valid and 
timely NOD with the effective dates assigned for the grants 
of service connection for NSCLC and for metastatic brain 
cancer in the December 2004 RO rating decision, to this 
extent, the appeal is granted.




REMAND

By filing a valid and timely NOD, the appellant has initiated 
appellate review of a claim for an earlier effective date for 
the veteran's awards (for accrued benefits purposes).  The 
next step in the appellate process is for the RO to issue to 
the appellant an SOC summarizing the evidence relevant to 
those issues, the applicable legal authority, and the reasons 
for the RO's determinations.  See 38 C.F.R. § 19.29 (2007); 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Consequently, the claims for effective dates earlier than 
September 1, 2004, for the grants of service connection for 
NSCLC and for metastatic brain cancer, must be remanded to 
the RO for the issuance of an SOC.  The Board emphasizes, 
however, that to obtain appellate review of any issue not 
currently in appellate status, a perfected  appeal must be 
filed.  See 38 U.S.C.A. § 7105 (West 2002 &  Supp. 2007); 38 
C.F.R. §§ 20.200, 20.201, 20.202 (2007).

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

The RO should issue to the appellant and 
her representative an SOC addressing the 
claim for entitlement to an effective 
date earlier than September 1, 2004 for 
the grants of service connection for 
NSCLC and metastatic brain cancer.  Along 
with the SOC, the RO must furnish to the 
appellant a VA Form 9, and afford her the 
applicable time period for perfecting an 
appeal as to this issue.

The appellant and her representative are 
hereby reminded that appellate 
consideration of the matters identified 
above may be obtained only if a timely 
appeal is perfected.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The appellant need 
take no action until otherwise notified, but she may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


